Mr. Chief Justice McIver
dissenting. I dissent upon the ground that there was no request that the jury should be instructed, as it is claimed they should have been in exceptions 16 and 17; and hence the omission to so instruct the jury cannot properly be regarded as reversible error. Besides, it seems to me that, under the particular circumstances of this case, the error imputed was, at most, harmless error; for the two offenses charged not only occurred at the same time, but also grew out of the same act. The assault with intent to kill constituted an essential part of the robbery charged, as that was the only means alleged or proved by which the parties robbed were put in fear, and the only thing of value taken from them was the money; as the undisputed *493testimony was that the prosecutors had no interest in the still, and hence it cannot be supposed that the jury convicted defendant under the charge of robbery because of the taking of the cap and worm of this still.
I do not know that it is necessary for me to consider in detail the other exceptions, not passed upon in the opinion of Mr. Justice Pope; but I may say that I have considered them, and do not think that any of them can be sustained. I think, therefore, that the judgment of the Circuit Court should be affirmed, and this being the conclusion reached by the majority of this Court:
The judgment of the Circuit Court is affirmed.